236 F.2d 959
56-2 USTC  P 9953
BENMATT ORGANIZATION, Inc., Appellant,v.UNITED STATES of America, Appellee.
No. 15007.
United States Court of Appeals Ninth Circuit.
Sept. 26, 1956.

Riley & Hall, B. H. Neblett, Los Angeles, Cal., for appellant.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Davis W. Morton, Jr., Sp. Assts. to Atty. Gen., Laughlin E. Waters, U.S. Atty., Edward R. McHale, Bruce I. Hochman, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before LEMMON, BARNES and HAMLEY, Circuit Judges.
PER CURIAM.


1
The able trial judge adequately and properly disposed of the points advanced by appellant on this appeal.  We adopt his opinion as our own, D.C., 134 F. Supp. 511, and on the basis of that opinion the judgment is


2
Affirmed.